Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered June 29, 1994, convicting defendant, upon his plea of guilty, of offering a false instrument for filing in the first degree, and sentencing him to 5 years probation and restitution of $16,816, unanimously affirmed.
The plea minutes conclusively establish that defendant, a dentist, had a precise understanding of the nature and consequences of his plea, and that he specifically agreed to the restitution that was ordered and thus avoided a possible jail sentence. Accordingly, there was no basis for litigating the amount of restitution to which defendant had agreed (People v Suros, 209 AD2d 203, lv denied 85 NY2d 943, cert denied 516 US 862). Nor did defendant advance any sufficiently credible factual representations at sentencing to warrant a hearing into the voluntariness of the plea (cf., People v Brown, 205 AD2d 436), and there is no support in the record for the claim that defendant was denied meaningful representation in this regard (People v Ramos, 63 NY2d 640, 642-643; People v Contreras, 219 AD2d 495, lv denied 87 NY2d 845). Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.